O’Hara, Deputy Attorney General,
We have your request to be advised upon the following questions:
*2281. Does the Act of May 2, 1929, P. L. 1278, amend or repeal the statutes in force at the date of its enactment relating to the filing of bonds with the secretary of the Commonwealth by prothonotaries, clerks of the several courts, recorders of deeds, registers of wills, sheriffs and coroners?
2. What county officers, if any, are required to file bonds in the office of the secretary of the Commonwealth?
3. What condition shall be incorporated in any such bond?
4. Is the Commonwealth liable for the payment of the premium on any bond required to be filed with the secretary of the Commonwealth?
I
The Act of May 2, 1929, P. L. 1278, The General County Law, applies to all counties of the Commonwealth, except counties of the first class.
Section fifty-one of the act defines “county officers” and includes within that term prothonotaries, clerks of the several courts, recorders of deeds, registers of wills, sheriffs and coroners.
Section fifty-four places the custody of all qualifying bonds of these officers with the county controller, except in counties where the office of county controller has not been established. In these counties the custody of the qualifying bonds of these officers belongs to the county commissioners.
The act repealed all legislation existing at the time of its enactment which required bonds taken from prothonotaries, clerks of the several courts, recorders of deeds, registers of wills, sheriffs and coroners to be filed with the secretary of the Commonwealth, except the Acts of April 6, 1830, P. L. 272, Sec. 9, and the Act of June 7,1917, P. L. 415, Sec. 1 (b) 2.
The bonds which are required from county officers by The General County Law are such bonds'as are prerequisite to entry into office.
II
In addition to the bonds which are required by The General County Law from “county officers” as prerequisite to their entry into office, prothonotaries and recorders of deeds are required by the Act of April 6, 1830, P. L. 272, Sec. 9, and registers of wills are required by the Act of June 7, 1917, P. L. 415, See. 1 (b) 2, to file statutory bonds with the secretary of the Commonwealth. These bonds are given to secure the payment of taxes or commissions which these respective acts direct these officers to collect and transmit to the Commonwealth. See, also, sections 611 and 613 of The Fiscal Code of April 9, 1929, P. L. 343.
In addition to the bonds which must be filed with the secretary of the Commonwealth pursuant to the Act of April 6,1830, P. L. 272, and the Act of June 7, 1917, P. L. 415, bonds which are required by any statute to be given by a county officer to the Commonwealth must be filed with the officer of the Commonwealth designated as its custodian by the statute requiring the bond or by general statute.
III
The condition of the bonds required to be filed with the secretary of the Commonwealth by prothonotaries and recorders of deeds in compliance with the Act of April 6, 1830, P. L. 272, is prescribed by section nine of that act. The condition of the bonds required to be filed with the secretary of the Commonwealth by registers of wills by the Act of June 7, 1917, P. L. 415, is prescribed by section one (b) 2 of that act.
IV
The premium to be paid for any bond which is required to be given to the Commonwealth and filed with the secretary of the Commonwealth must be paid *229by the officer tendering the bond in the absence of statutory authority for payment from public funds. There is no authority for payment by the Commonwealth of the premium on bonds required by the Act of April 6,1830, P. L. 272, or the Act of June 7,1917, P. L. 415, Sec. 1.
V
Before the secretary of the Commonwealth transmits a commission to the Governor for any sheriff or coroner he must obtain from the county controller a certificate showing that the bond required from such officer has been delivered into the custody of the county controller or, in counties where the office of controller has not been established, into the custody of the county commissioners; and, in addition thereto, he must require from each prothonotary and recorder of deeds a bond conforming to the provisions of the Act of April 6, 1830, P. L. 272, Sec. 9, and from each register of wills a bond conforming to the provisions of the Act of June 7,1917, P. L. 415, Sec. 1 (b) 1. The certificate should be prescribed by your office and should disclose that the bond filed by the county officer conforms to statutory requirements as to amount, form and approval.
VI
The Act of March 12, 1791, 3 Sm. Laws 8, Sec. 1, 71 PS § 801, directs that bonds and recognizances required from the officers hereafter named, after being duly entered in the office of the recorder of deeds, shall be by him transmitted to the secretary of the Commonwealth and by the secretary filed in his office. This act has not been repealed as to counties of the first class. The bonds of such officers in counties of the first class must be filed in the office of the secretary of the Commonwealth.
The prothonotary and clerks of the several courts (quarter sessions, oyer and terminer, orphans’ courts), must give bonds in such sums as the Governor shall judge sufficient. These bonds and the conditions thereof are prescribed by the Act of April 14,1834, P. L. 333, Sec. 76,17 PS § 1481.
The recorder of deeds must give a bond in the sum of £1500 conditioned as prescribed in the Act of March 14,1777, 1 Sm. Laws 443, Sec. 3, 16 PS •§ 1661. This bond was formerly given to the speaker of the House of Assembly, but this was subsequently changed by the Act of March 12, 1791, 3 Sm. Laws 8, 71 PS § 801, to the Commonwealth of Pennsylvania.
Sheriffs must enter into a recognizance and become bound in a bond in the sum of $80,000: Act of April 15, 1834, P. L. 537, Secs. 62, 63, 16 PS §§ 1531, 1631. The condition of the required recognizance and bond is prescribed by sections sixty-four and sixty-five of the act.
Coroners must enter into a recognizance and become bound in a bond in one-fourth of the sum which is by law required from the sheriff of the same county. Such bond is required, and the condition thereof is prescribed, by the Act of April 15,1834, P. L. 537, Secs. 66 and 67,16 PS §§ 1562,1563.
The register of walls must give a bond in a sum equal to half the sum required by law for the official bond of the sheriff. This bond is required, the condition thereof prescribed, and the custody thereof placed with the secretary of the Commonwealth by the Act of June 7,1917, P. L. 415, Sec. 1, 20 PS §§ 1842-1844.
In addition to the bonds required as above noted from the prothonotary and recorder of deeds, each of these officers is required by the Act of April 6, 1830, P. L. 272, 72 PS §.§ 3172, 3173, 3213, to become bound to the Commonwealth in an obligation in one-third of the amount fixed by law for sheriffs’ bonds. The condition of this bond is prescribed by section nine of that act.
The Governor has fixed the following amounts for bonds required from officers in Philadelphia County, as he is required to do by the Act of April 14,1834, *230P. L. 333, according to information furnished to us by the secretary of the Commonwealth: prothonotary, $50,000; clerk of oyer and terminer, $1000; clerk of quarter sessions, $10,000; clerk of orphans’ court, $10,000.
VII
Summarizing the conclusions stated above:
The Act of May 2,1929, P. L. 1278, repealed all statutes in force at the date of its enactment relating to the filing of qualifying bonds with the secretary of the Commonwealth by prothonotaries, clerks of the several courts, recorders of deeds, registers of wills, sheriffs and coroners in all counties except counties of the first class. But before the secretary of the Commonwealth may transmit a commission to the Governor for any sheriff or coroner in such counties, he must obtain from the county controller a certificate as stated in section V above.
In a county of the first class, the qualifying bonds respectively of the prothonotary, clerks of the several courts of the county, recorder of deeds, register of wjlls, sheriff and coroner, in the amounts prescribed by the acts referred to in section VI above, must be filed with the secretary of the Commonwealth.
The Act of May 2, 1929, P. L. 1278, does not repeal the Act of April 6, 1830, P. L. 272, or the Act of June 7,1917, P. L. 415. Therefore, bonds required from prothonotaries and recorders of deeds by sections three, four and nine of the Act of 1830, and from registers of wills by section one (b) 2 of the Act of 1917, must be filed with the secretary of the Commonwealth by these officers in all counties of the Commonwealth, in addition to the qualifying bonds referred to in the preceding paragraph. The amounts and conditions of these bonds are prescribed by the Acts of April 6, 1830, P. L. 272, and June 7, 1917, P. L. 415, respectively.
The premium on any bond filed with the secretary of the Commonwealth must be paid by the officer tendering the bond in the absence of statutory authority for payment thereof from public funds.
From C. P. Addams, Harrisburg, Pa.